United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 01-3198
                                 ___________

William McGeehon,                     *
                                      *
                  Appellant,          * Appeal from the United States
                                      * District Court for the Southern
      v.                              * District of Iowa.
                                      *
Doctor Ann Mueller; Captain           *      [UNPUBLISHED]
Michael Foehring; Jim Payne,          *
                                      *
                  Appellees.          *
                                 ___________

                           Submitted: April 5, 2002

                                Filed: April 8, 2002
                                 ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Iowa inmate William McGeehon appeals the district court's adverse grant of
summary judgment in McGeehon's civil rights action against corrections employees
and a physician. Having carefully reviewed the record, we conclude summary
judgment was proper, and we thus affirm the district court. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-